NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0528n.06

                                         Case No. 22-1082

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                                                                     FILED
                                                                               Dec 20, 2022
                                                        )
UNITED STATES OF AMERICA,                                                  DEBORAH S. HUNT, Clerk
                                                        )
       Plaintiff-Appellant,                             )
                                                        )        ON APPEAL FROM THE
v.                                                      )        UNITED STATES DISTRICT
                                                        )        COURT FOR THE WESTERN
KENNETH POINTER,                                        )        DISTRICT OF MICHIGAN
       Defendant-Appellee.                              )
                                                        )                              OPINION


Before: CLAY, GIBBONS, and McKEAGUE, Circuit Judges.

       McKEAGUE, Circuit Judge. Defendant Kenneth C. Pointer appeals his conviction and

sentence for several drug-related federal offenses. He argues that evidence discovered in a search

of an apartment connected to him should be suppressed due to lack of probable cause for the search,

as (1) there was an insufficient nexus established in the warrant affidavit between the apartment

and criminal activity and (2) the affidavit contained stale and false information. Pointer further

alleges that evidence seized after his car was searched during a traffic stop should be suppressed

as the fruit of an unconstitutional search. Finally, Pointer argues that his sentence was procedurally

and substantively unreasonable. Because there was sufficient evidence to establish probable cause

for both searches, and because his sentence is neither procedurally nor substantively unreasonable,

we affirm Pointer’s judgment and sentence.
Case No. 22-1082, United States v. Pointer


                                                 I.

        1. Facts

        Pointer, currently forty-seven years old, grew up in Detroit. Police investigated Pointer and

another man, Anthony Garner, for drug activity between April 2017 and November 2019. Both

men have a long history of involvement with the criminal justice system. Pointer was convicted of

several drug offenses throughout his life, with multiple other arrests, drug-related and otherwise.

Garner has multiple charges and convictions related to homicide, weapons offenses, larceny,

voluntary manslaughter, assault and battery, gambling violations, and a 2010 drug offense. In

2014, Pointer’s then-girlfriend turned over money to Tri-County Metro investigators and stated

that the money was a portion of Pointer’s proceeds from drug manufacturing and sales. At the time

of the 2017-2019 investigation, neither Pointer nor Garner had an apparent legitimate source of

income. During the investigation, officers surveilled at length an apartment frequented by Pointer

and Garner at 3019 Woodruff Avenue, #2 in Lansing (the “Woodruff Apartment”). Several aspects

of the investigation into Pointer and Garner are relevant to this appeal.

        a.) 2017 Controlled Buys

        Tri-County Metro investigators conducted four controlled buys from Pointer and/or Garner

in 2017 via confidential informant (“CI”). On April 13, 2017, the investigators used a CI to arrange

to purchase cocaine from Garner in a parking lot. Pointer and Garner arrived at the meeting

together, and Garner exchanged cocaine with the CI for money. On May 10, 2017, the Tri-County

Metro investigators conducted another controlled buy with Garner through the same CI. Garner

showed up to the meeting by himself, briefly met with the CI, exchanged the drugs for money, and

left.




                                                -2-
Case No. 22-1082, United States v. Pointer


        On June 7, 2017, the CI once again contacted Garner to purchase drugs, at the behest of

the Tri-County Metro investigators. The CI was told by Garner that Garner did not currently have

any crack and would need to have someone manufacture it. That night, Garner and Pointer were

seen entering the Woodruff Apartment building together by officers surveilling the apartment.

Garner then contacted the CI and told him that he had obtained the crack. The next day, Garner

and Pointer met again at the Woodruff Apartment building and went inside; later, Garner left, went

to the parking lot, met with the CI, and completed the exchange.

       On October 5, 2017, the Tri-County Metro investigators again had the CI ask Garner to

sell him crack. Garner said he did not have it and would need to have someone manufacture it.

Garner went to a location in Detroit, then drove to the Woodruff Apartment building and met

Pointer outside, going in together. Garner then told the CI that the crack was ready and that Pointer

would deliver it. On October 6, 2017, Pointer arrived at the parking lot by himself and gave crack

to the informant in exchange for money.

       b.) May 24, 2017 Traffic Stop

       On May 24, 2017, Pointer was pulled over by police while driving for a traffic violation.

At that stop, he was arrested for possession of marijuana, and when he was searched incident to

the arrest officers found 17.5 grams of crack on his person, which was divided up into many

individually-wrapped rocks.

       c.) Other Suspicious Activity

       Pointer and Garner were also observed participating in various other suspicious activities

indicative of drug crimes. On June 29, 2017, officers saw three people separately enter Pointer’s

vehicle for a brief moment, then leave. On August 17, 2017, Pointer was seen entering the

Woodruff Apartment building and then exiting with a duffel bag, which he brought to another


                                                -3-
Case No. 22-1082, United States v. Pointer


residence before going back to the Woodruff Apartment. He then left the apartment and went to

another parking lot where he had a brief meeting with a woman. On October 30, 2017, Pointer was

observed in a similarly brief meeting. The next day, Garner was seen receiving a large amount of

cash in another parking lot, then leaving to meet with Pointer.

       d.) The Search of the Woodruff Apartment

       Additionally, Pointer and Garner were seen multiple times entering and exiting the

Woodruff Apartment building, though they primarily lived at other residences. Pointer drove a car

which he frequently parked in the parking spot assigned to the Woodruff Apartment. He was also

seen with the leaseholder of the apartment on multiple occasions.

       On December 11, 2017, Tri-County Metro investigators obtained a search warrant for the

Woodruff Apartment from the 56th District Court for the State of Michigan. The affidavit

supporting the warrant contained the information described above concerning the controlled buys,

the apartment, the traffic stop and drug seizure, the apparent hand-to-hand deals, Pointer and

Garner’s previous arrests/convictions, and the 2014 incident with Pointer’s then-girlfriend. The

warrant sought drugs, drug trafficking implements and paraphernalia, and documents such as

records of residency and ownership. The warrant was executed the next day, during which time

the investigators recovered a large amount of drugs and drug paraphernalia. The investigators also

discovered several personal effects of Pointer’s in the apartment, including a copy of his driver’s

license and medical marijuana card, mail addressed to him, and an Xfinity bill for the apartment

in his name. They also found a large amount of cash. The investigators arrested Pointer that same

day, finding cash on him as well as keys to the Woodruff Apartment.




                                               -4-
Case No. 22-1082, United States v. Pointer


        e.) 2019 Controlled Buys

        Lansing Police also used a CI to purchase crack cocaine in controlled buys from Pointer in

2019. These controlled buys occurred on four separate occasions between July and September

2019.

        f.) November 7, 2019 Traffic Stop

        Following the controlled buys, on November 7, 2019, officers tailed Pointer as he drove

alone from the Detroit area towards Lansing. Pointer was observed to be speeding by a Michigan

State Police Trooper, who was working with the Lansing Police. When the trooper approached in

his car, Pointer suddenly jerked into the right lane, cutting off another car. The trooper then pulled

Pointer over, at which time the trooper smelled burnt marijuana and saw marijuana in the center

console of the car. The trooper also saw a wad of cash on Pointer’s person. The trooper requested

that Pointer step out of the car, which Pointer did. The trooper brought a drug-alert canine to the

car approximately nine minutes after the stop was initiated, and the dog positively indicated the

presence of drugs. Officers then searched the car and found over a thousand grams of cocaine.

Pointer was subsequently arrested, at which time the officers found a keyring on his person. The

next day, Lansing Police officers executed a search warrant at an apartment on Hartford Road in

Lansing where Pointer had been seen on several occasions. The officers used a key found on the

keyring to open a safe in the apartment, where they found a collection of drugs.

        2. Procedural History

        On December 18, 2019, a grand jury indicted Pointer for: (1) distribution of cocaine and

aiding and abetting distribution of cocaine, (2) distribution of cocaine base, (3) distribution of

controlled substances and aiding and abetting distribution of controlled substances, (4) possession




                                                -5-
Case No. 22-1082, United States v. Pointer


with intent to distribute cocaine, and (5) possession with intent to distribute cocaine base, all in

violation of 21 U.S.C. § 841(a)(1).

       During the course of trial, Pointer filed several motions to suppress, which the district court

denied. He moved to suppress evidence seized in the search of the Woodruff Apartment, alleging

that the information in the affidavit supporting the warrant was stale and failed to establish a nexus

between drug activity and the apartment. The district court denied the motion, finding that the

evidence sufficiently demonstrated that Garner and Pointer maintained an ongoing drug operation,

using the Woodruff Apartment as their base, which was adequate to defeat the staleness argument

and create probable cause tying the apartment to drug activity. Pointer also moved to strike as false

certain statements in the warrant affidavit regarding officers’ observation of Pointer

entering/exiting the Woodruff Apartment. The district court denied this motion as well, finding

that the statements were not intentionally or recklessly false, as well as not necessary to the finding

of probable cause. Finally, Pointer moved to suppress the fruits of the November 7, 2019 search,

arguing that the search was unconstitutional. The district court denied the motion, finding that the

officers had probable cause to search the car and thus the automobile exception to the warrant

requirement applied.

       The jury convicted Pointer on all charges. During sentencing, Pointer objected to the “drug-

house” enhancement under U.S.S.G. § 2D1.1(b)(12) suggested in his presentence report. The

district court overruled this objection, finding that there was evidence demonstrating that Pointer

maintained the Woodruff Apartment for the purposes of making and/or distributing drugs,

sufficiently supporting the enhancement’s application. However, this enhancement did not affect

Pointer’s total offense level, as Pointer fell into the career offender category, making his total

offense level 37 automatically, with a criminal history category of VI. The district court


                                                 -6-
Case No. 22-1082, United States v. Pointer


accordingly calculated his guidelines range as 360 months to life, and sentenced Pointer to 360

months’ incarceration on each count, to be served concurrently.

                                                           II.

         Pointer raises three main issues on appeal: (1) the sufficiency of the warrant affidavit for

the search of the Woodruff Apartment, (2) the constitutionality of the 2019 traffic stop and search

of his vehicle, and (3) the procedural and substantive reasonableness of his sentence. We address

each in turn.

    1. The Search of the Woodruff Apartment1

         Pointer argues that the search of the Woodruff Apartment was unconstitutional, as the

affidavit supporting the search warrant failed to establish probable cause. Specifically, he claims

that there was an insufficient nexus between criminal activity and the apartment, that information

contained in the affidavit was too stale to support probable cause, and that a statement in the

affidavit was both material and false. We find that there was probable cause to support the search

and reject Pointer’s staleness and falsity arguments.

         a.) Standard of Review

         This Court reviews a district court’s legal determinations in a probable cause inquiry de

novo and its factual findings for clear error. United States v. Hines, 885 F.3d 919, 924 (6th Cir.

2018). In cases such as this one, where “the district court has denied the motion to suppress, we

review all evidence in a light most favorable to the Government.” United States v. Coffee, 434 F.3d

887, 892 (6th Cir. 2006) (quoting United States v. Galloway, 316 F.3d 624, 628 (6th Cir. 2003)).



1
  Pointer devotes a not insubstantial portion of his brief to demonstrating that he has standing to challenge this search.
However, the government does not contest standing, and we see no reason to doubt that Pointer has standing as a
frequent occupant of the apartment who paid bills there. Cf. United States v. Pruitt, 458 F.3d 477, 487 (6th Cir. 2006)
(Clay, J., concurring) (acknowledging that even a mere overnight guest can have standing to challenge a search).

                                                          -7-
Case No. 22-1082, United States v. Pointer


Where, as here, the search warrant was approved by a state magistrate, the underlying standard of

review asks only whether the magistrate had a substantial basis for concluding that probable cause

for the search existed. See United States v. Christian, 925 F.3d 305, 310 (6th Cir. 2019). As this

Court has noted in the past, “the Supreme Court has repeatedly said that after-the-fact scrutiny . .

. should not take the form of de novo review.” United States v. Kinison, 710 F.3d 678, 681–82 (6th

Cir. 2013) (cleaned up). Rather, great deference is owed to the state magistrate’s initial probable

cause determination. Id. at 682. Probable cause to search a particular place exists where, under the

totality of the circumstances, there is “a fair probability that contraband or evidence of a crime will

be found” there. Bailey v. City of Ann Arbor, 860 F.3d 382, 387–88 (6th Cir. 2017) (quoting United

States v. Brown, 857 F.3d 334, 339 (6th Cir. 2017)). In reviewing a state magistrate’s

determination, this Court may consider “only the sworn information provided to the state judge.”

United States v. Sheckles, 996 F.3d 330, 338 (6th Cir. 2021).

       b.) Nexus

       In order for there to be probable cause to support a search warrant for a location, courts

“have long held that a probable-cause nexus must connect” the intended “place to be searched and

the things to be seized.” United States v. Reed, 993 F.3d 441, 447 (6th Cir. 2021) (cleaned up). In

other words, “[t]here must be a fair probability that the specific place that officers want to search

will contain the specific things that they are looking for.” Id. In general, there must be a nexus

between criminal activity and the place to be searched in order to search that location. United

States v. Williams, 544 F.3d 683, 687 (6th Cir. 2008).

       Pointer argues that there was not a sufficient nexus between criminal activity and the

Woodruff Apartment to constitute probable cause to search the apartment. As Pointer notes, the

application of the nexus standard to searches of a suspected drug dealer’s home is not always clear.


                                                 -8-
Case No. 22-1082, United States v. Pointer


This Court in Reed detailed this dilemma. See Reed, 993 F.3d at 444, 447–49 (noting that this

Court has “‘struggled’ to answer this question in a consistent way”). However, Reed did not, as

Pointer implies, overhaul the entire nexus analysis in the drug-dealer context. It merely

acknowledged that the analysis is difficult, noted “several recurring factors” in the analysis to

“promote greater consistency,” and “reconciled [the] caselaw [on this issue] in fact-specific ways.”

Reed, 993 F.3d at 447–48; see also Sheckles, 996 F.3d at 342 (citing Reed, 993 F.3d at 448–50)

(stating that the case law on this issue is not contradictory and has been reconciled).

         Specifically, the Reed Court provided several important guiding factors in the analysis.

First, “obviously, a court need not rely on a known drug dealer’s status alone whenever other

evidence (besides the dealer’s living there) links drug dealing to the dealer’s home.” Reed, 993

F.3d at 448 (emphasis in original). Further, “[e]ven if no specific evidence ties drug dealing to a

home, we have also called it ‘well established’ that a nexus to search the home can exist if a

suspect’s drug dealing is ‘ongoing’ at the time the police seek the warrant.” Id. As this Court later

stated, continual operations typically involve “large amounts of drugs,” though the “caselaw

‘leaves unclear the amount of drug activity required to invoke this nexus principle.’” Sheckles, 996

F.3d at 342 (quoting Reed, 993 F.3d at 451).

         Pointer’s argument that there is an insufficient nexus between drug activity and the

Woodruff apartment fails because circumstantial evidence indicates that Pointer and Garner used

the apartment as a base for ongoing drug-manufacturing and drug-dealing operations. Pointer and

Garner were observed entering and exiting the apartment building frequently over the course of

several months, with Pointer parking in the spot assigned to Apartment 2. 2 On June 7, 2017, both


2
 The criminal activity linked to the Woodruff Apartment need not directly relate to Pointer himself; any criminal
activity linked to the apartment may support a determination of probable cause to search it, as the requisite nexus is
merely between the activity and the location, not the defendant and the activity/location.

                                                        -9-
Case No. 22-1082, United States v. Pointer


Garner and Pointer entered the apartment building after Garner indicated to the CI that he needed

somebody to manufacture crack for him for their deal. Later that night, Garner told the CI that the

drugs were ready. The next day, Garner and Pointer returned to the Woodruff Apartment building,

after which Garner traveled directly to the deal, selling drugs to the CI. Similarly, on October 5,

2017, Garner told the CI that he did not have any crack and needed someone to manufacture it;

Garner then met with Pointer outside the apartment building, and they went inside together. Garner

then told the CI the drugs were ready. The next day, Pointer sold drugs to the CI. These facts

constitute circumstantial evidence that Pointer and Garner used the Woodruff Apartment to

manufacture drugs.

       Further, the Woodruff apartment is not even Pointer’s or Garner’s residence, and Pointer

provides no specific reason for his frequent use of the apartment. Pointer offers this fact as support

for a lack of nexus, but logic counsels the opposite: his frequent visits to an apartment that is not

his residence raise the question of why he even visited there, constituting circumstantial evidence

that wrongdoing is afoot.

       This is more evidence linking criminal activity with the place to be searched than in Reed,

where the affidavit supporting the search warrant “contained no allegations that [the defendant]

conducted drug activity at his home.” Reed, 993 F.3d at 446. Reed relied on the good faith

exception, and did not decide the nexus issue, but noted that the nexus issue in that case was a

close call. See id. at 449–50 (“[T]he facts of this case sit on the hazy constitutional border between

a sufficient nexus and an insufficient hunch.”). The nexus evidence here is also at least comparable

to, if not greater than, that found sufficient in United States v. Ellison, 632 F.3d 347, 349 (6th Cir.

2011) (“Commission of a drug transaction outside of a house and one participant’s walking back

into the house . . . plainly demonstrated a sufficient nexus with the house.”), and United States v.


                                                - 10 -
Case No. 22-1082, United States v. Pointer


Houser, 752 F. App’x 223, 224–26 (6th Cir. 2018) (adequate nexus where the defendant exited his

apartment, conducted a hand-to-hand drug deal, and went back inside his apartment).3

        In combination with the circumstantial evidence linking the apartment to drug activity,

there is also evidence that Pointer was involved in an “ongoing” drug conspiracy, bolstering the

case for probable cause for the search. See Reed, 993 F.3d at 448 (“[A] nexus to search the home

can exist if a suspect’s drug dealing is ‘ongoing’ at the time the police seek the warrant.”). Pointer

and Garner were involved in four controlled drug buys between April and October 2017. Further,

as described, circumstantial evidence indicates that Pointer helped manufacture the drugs for two

of those deals at the Woodruff Apartment.

        There is also evidence that Pointer and Garner had been involved in drug operations for a

long time, including their prior convictions for drug offenses and the 2014 incident wherein

Pointer’s then-girlfriend accused Pointer of being involved in drug dealing and manufacturing. Cf.

United States v. White, 874 F.3d 490, 498 (6th Cir. 2017) (noting while performing good faith

exception analysis that the defendant’s drug convictions “len[t] further credence to the informant’s

tip that defendant’s narcotics activity was ongoing and that the controlled buy was not an

aberration”); United States v. Gilbert, 952 F.3d 759, 764 (6th Cir. 2020) (noting while performing

good faith exception analysis that the defendant’s prior drug convictions were a factor in

“establish[ing] ‘some connection’ between the suspected drug trafficking and [the searched

residence], in light of the marijuana taken from [the defendant’s] trash at that address and his

demonstrated history of drug trafficking”).




3
 Pointer contends that Reed rendered Ellison and Houser outdated. However, the Reed Court cited both cases with
approval. See Reed, 993 F.3d at 448.

                                                    - 11 -
Case No. 22-1082, United States v. Pointer


       Further, Pointer and Garner were observed to be involved in drug activity outside of the

controlled buys. In May 2017, during a traffic stop, police found a large number of individually-

wrapped crack rocks on Pointer’s person. Police observed Pointer conducting apparent hand-to-

hand drug deals on three separate occasions in June, August, and October 2017. This sort of

evidence logically is, and has been viewed by courts as, evidence of drug dealing. See, e.g., United

States v. Courtney, 730 F. App’x 287, 291 (6th Cir. 2018) (emphasizing that “the officers

themselves had seen [that] throughout the day [the defendant] typically let people into the

apartment who stayed for only a few moments; outside the apartment, [the defendant] made a

hand-to-hand exchange that looked like a drug sale; [and the defendant] drove his truck from the

apartment to numerous houses where he made similar hand-to-hand exchanges. . .”); United States

v. Castro, 364 F. App’x 229, 236 (6th Cir. 2010) (emphasizing the fact that an officer, “on several

occasions, surveilled the residence and observed heavy traffic in and out of the residence for short

periods of time, which in her experience and training suggested that narcotics deliveries were

occurring”); cf. United States v. Leake, 998 F.2d 1359, 1364 (6th Cir. 1993) (citation omitted)

(noting that “short visits” are “characteristic of drug trafficking”). Finally, officers observed

Garner meeting with Pointer after receiving a large amount of cash in a parking lot in October

2017, despite not being gainfully employed.

       While Pointer and Garner’s operation may not have been on a national or international

scale, “the Reed court,” as Pointer concedes, “did not mark quantity as a critical factor in the

analysis.” Appellant’s Br. at 24. Further, the evidence suggests that Pointer and Garner conducted

multiple drug deals over the course of many months, occasionally manufacturing the drugs

themselves—this is sufficient to create an inference of a substantial ongoing operation. Cf. Reed,

993 F.3d at 454 (“[The officer] could reasonably believe that the ongoing nature of [the


                                               - 12 -
Case No. 22-1082, United States v. Pointer


defendant’s] drug dealing (as compared to the quantity of drugs sold) is what creates the fair

probability that evidence would be located at his home.”).

         All this evidence points to the conclusion that Pointer and Garner were involved in a

continuing drug operation, using the Woodruff Apartment as a base. This is more than enough for

this Court to determine that there was a sufficient nexus between the Woodruff Apartment and

drug activity such that the state magistrate had a substantial basis to conclude that there was

probable cause for a search. We therefore affirm the district court and hold that the magistrate did

not err in finding that there was probable cause to search the Woodruff Apartment.4

         c.) Staleness

         Pointer also alleges that certain information in the affidavit supporting the search warrant

was stale. Probable cause cannot be supported by stale information. United State v. Spikes, 158

F.3d 913, 923 (6th Cir. 1998). But information is not stale merely because some time has passed

since the relevant events occurred. Rather, this circuit looks to several factors in determining

whether information concerning events relatively remote in time is too stale to support probable

cause:

         (1) the character of the crime (chance encounter in the night or regenerating conspiracy?)
         (2) the criminal (nomadic or entrenched?) (3) the thing to be seized (perishable and easily
         transferrable or of enduring utility to its holder?) (4) the place to be searched (mere criminal
         forum of convenience or secure operational base?).

Unites States v. Abboud, 438 F.3d 554, 572–73 (6th Cir. 2006) (citation and internal quotation

marks omitted). If the affidavit in question indicates continuous conduct, “time is of less

significance.” United States v. Canan, 48 F.3d 954, 959 (6th Cir. 1995) (citation omitted). Thus,


4
  Because we conclude that there was a substantial basis for the state magistrate to find probable cause to search the
Woodruff Apartment, we decline to address the applicability of the good faith exception. See United States v.
Frechette, 583 F.3d 374, 381 (6th Cir. 2009) (“There is no need to go into a lengthy analysis of whether the agents
relied on the search warrant in good faith because the magistrate judge had a substantial basis for finding probable
cause.”).

                                                       - 13 -
Case No. 22-1082, United States v. Pointer


while the drug trade typically concerns easily consumable and movable contraband, staleness

concerns are lessened where there is “information indicating an ongoing and continuing narcotics

operation.” Frechette, 583 F.3d at 378 (quoting United States v. Kennedy, 427 F.3d 1136, 1142

(8th Cir. 2005)). A staleness argument is weak where “the crime at issue is ongoing or continuous

and the place to be searched is a secure operational base for the crime.” United States v. Hython,

443 F.3d 480, 485 (6th Cir. 2006).

       Pointer argues specifically that (1) the controlled buys, which ranged from eight months to

two months before the search was executed; (2) the discovery of drugs on Pointer’s person seven

months before; (3) the allegations against Pointer by his former girlfriend, which occurred three

years before; and (4) Pointer’s prior convictions, which were eight and twelve years old, are too

stale to support a probable cause determination. Like the district court, we do not believe that these

pieces of information are stale when the totality of the circumstances are considered, as they tell

an overarching story of a continuous and ongoing drug operation based out of the Woodruff

Apartment.

       First, the controlled buys are not particularly remote—they all occurred less than a year

before the search warrant was executed, with the latest occurring only two months beforehand.

Second, all of the allegedly stale pieces of information were presented in the warrant in

combination with the other evidence indicating that Pointer and Garner’s drug operation was

ongoing and continuous and that they used the Woodruff Apartment as a “secure operational base.”

Hython, 443 F.3d at 485. Evidence of the use of the Woodruff Apartment as a base and the ongoing

nature of the drug operation includes Pointer and Garner’s frequent use of the apartment, their

meetings there immediately preceding controlled buys, the apparent hand-to-hand drug deals

officers observed Pointer making, and Garner’s receipt of a large amount of cash in a parking lot.


                                                - 14 -
Case No. 22-1082, United States v. Pointer


“Where recent information corroborates otherwise stale information, probable cause may be

found.” United States v. Henson, 848 F.2d 1374, 1381–82 (6th Cir. 1988) (citation omitted); see

also Spikes, 158 F.3d at 924 (“[E]ven assuming the information in the affidavit was in some

respects ‘stale,’ the more recent events related therein refreshed this otherwise stale information.”).

         The information here is far more extensive and indicative of an ongoing operation than the

information deemed stale in Hython, which concerned only one drug sale with no information

regarding when the sale took place. 443 F.3d at 486. And the controlled buys are more recent than

the evidence in United States v. Greene, 250 F.3d 471, 481 (6th Cir. 2001), where the last alleged

drug purchase at the searched location occurred 23 months before the warrant was executed, as (1)

the drug activity at the location was frequent during that earlier period and (2) a package was sent

from the location to a “known marijuana dealer” a few weeks earlier. Additionally, this Court in

Spikes also found a warrant containing four-year-old information not stale, as the affidavit

“provide[d] a continuing series of incidents involving either the manufacture, sale, or distribution

of crack cocaine that are all connected in one form or another to [the searched residence].” 158

F.3d at 924.5

         On the whole, Pointer’s staleness argument fails. Even if some of the evidence cited by the

warrant affidavit was remote in time, all of the evidence, considered together, paints a clear picture




5
  It is true, as Pointer points out, that in those cases drug sales occurred at the places to be searched. However, that
fact is more relevant to the nexus argument than the staleness argument—the location of drug activity does not change
its suggestiveness of an ongoing conspiracy, which is the key question in the staleness inquiry. And, as described in
the nexus section above, there is plenty of evidence linking the Woodruff Apartment to drug activity, even if the
controlled buys did not take place there.

                                                        - 15 -
Case No. 22-1082, United States v. Pointer


of an ongoing drug operation using the Woodruff Apartment as a base.6 This is sufficient to defeat

an inference of staleness.

        d.) False Statements

        In a final attack on the affidavit supporting the search warrant, Pointer argues that it

contains false statements that should have been struck under Franks v. Delaware, 438 U.S. 154

(1978). This Court evaluates such a challenge under the same standard as for a denial of a

suppression motion, reviewing factual findings for clear error and legal conclusions de novo.

United States v. Brown, 732 F.3d 569, 574–75 (6th Cir. 2013). Under Franks,

        [W]here the defendant makes a substantial preliminary showing that a false statement
        knowingly and intentionally, or with reckless disregard for the truth, was included by the
        affiant in the warrant affidavit, and if the allegedly false statement is necessary to the
        finding of probable cause, the Fourth Amendment requires that a hearing be held at the
        defendant’s request. In the event that at that hearing the allegation of perjury or reckless
        disregard is established by the defendant by a preponderance of the evidence, and, with the
        affidavit's false material set to one side, the affidavit’s remaining content is insufficient to
        establish probable cause, the search warrant must be voided. . . .

Franks, 438 U.S. at 155–56. An officer’s negligent or accidental inclusion of false statements in

an affidavit is insufficient to justify a Franks hearing or the striking of statements. See, e.g., United

States v. Bateman, 945 F.3d 997, 1008 (6th Cir. 2019).

        Pointer appears to challenge only one statement on appeal: paragraph 25 of the affidavit,

which reads “Affiant observed POINTER exit the door for apartment #2 located inside the

apartment complex located at 3019 Woodruff.” R. 41-1 at PID 341. He argues that

        This observation was physically impossible from where the Affiant was standing, which
        was outside the apartment building. Furthermore, in the hallway where the Defendant was
        allegedly observed exiting, there is not only a limited view, but also there are also [sic] two
        doors that Defendant could have been coming from.


6
  Even if the incidents farthest back in time (Garner and Pointer’s arrests/convictions and the 2014 incident with
Garner’s then-girlfriend) were to be considered stale and excluded from the probable cause determination, probable
cause would still exist based on the rest of the information in the affidavit.

                                                     - 16 -
Case No. 22-1082, United States v. Pointer


Appellant’s Br. at 28. While it is true that the affiant, Rochefort, admitted that he could not see the

door to Apartment 2 from his vantage point, he also testified that

       when [Pointer] came into view, he was coming in. I could see him facing away as – like he
       would exit a door. He turns around, still has like a phone up to his ear and he’s holding it
       with his shoulder, and I see he extends with his right arm and then makes a motion, brings
       it back, and has a bag in his left arm, and then he proceeds up – up the steps. . . . Everything
       from training, experience, and common sense told me that he exited apartment 2.

R. 41-3 at PID 425, 532. The district court concluded that “[b]ased on the photographs presented,

Rochefort made a reasonable inference. Paragraph 25 is not knowingly false, nor does it exhibit a

reckless disregard for the truth.” R. 87 at PID 820. We agree. It was reasonable to infer that Pointer

was exiting Apartment 2 based on what Rochefort saw in combination with the fact that Pointer

consistently parked in the parking space assigned to that apartment and that he was seen with the

leaseholder of the apartment. Further, as the government notes, Pointer does not allege that he was

exiting from any other apartment in the building, making no showing that the statement that he

exited from Apartment 2 was false. And Pointer does not provide any evidence of intent to lie or

mislead. Pointer has therefore failed to demonstrate that the paragraph was false, or that even if it

were false that the statement was intentionally or recklessly included.

       In addition, Pointer has failed to demonstrate materiality, required under Franks. See

Franks, 438 U.S. at 156. He argues that “[w]ithout these statements, there were insufficient facts

in the affidavit to connect the Woodruff apartment building, and specifically its apartment two, to

Mr. Pointer, Garner, or any alleged criminal activity. . . .” Appellant’s Br. at 29. But this is simply

untrue. Pointer and Garner were spotted near the apartment building several times, Pointer

frequently parked in the spot assigned to the Woodruff Apartment, and Pointer was seen with the

leaseholder of the apartment multiple times. This is sufficient for a finding of probable cause—




                                                - 17 -
Case No. 22-1082, United States v. Pointer


which is “not a high bar,” Bateman, 945 F.3d at 1010—even absent the challenged statement. We

therefore affirm the district court’s denial of Pointer’s Franks challenge.

    2. The November 7, 2019 Search of Pointer’s Vehicle

         Pointer also challenges the district court’s denial of his motion to suppress evidence seized

from the November 7, 2019 search of his vehicle following a traffic stop, alleging that the search

was unconstitutional.7 As stated previously, in reviewing a district court’s denial of a suppression

motion, this Court applies a de novo standard to legal conclusions and a clear error standard to

factual findings. Because there was probable cause to search the vehicle, we affirm the district

court.

         Under the automobile exception to the warrant requirement, officers may search a vehicle

without a warrant “if they have ‘probable cause to believe that the vehicle contains evidence of a

crime.’” Taylor v. City of Saginaw, 922 F.3d 328, 334 (6th Cir. 2019) (quoting United States v.

Smith, 510 F.3d 641, 647 (6th Cir. 2007)). The subjective intentions of an officer in effecting a

traffic stop are irrelevant. United States v. Blair, 524 F.3d 740, 748 (6th Cir. 2008). As long as

there is probable cause to believe a traffic violation has been committed, an officer may initiate a

traffic stop; and as long as there is probable cause to believe the vehicle contains evidence of a

crime, the vehicle may be searched without a warrant. However, officers may not prolong a traffic

stop unreasonably to generate probable cause for the search. United States v. Lott, 954 F.3d 919,

923 (6th Cir. 2020).

         Pointer does not seem to argue that there was not probable cause to stop his car for a traffic

violation; he instead focuses on the constitutionality of the search following the stop. Pointer


7
  Pointer also seems to argue that the search of his person during the stop was also unconstitutional. However, Pointer
has pointed to no evidence obtained from that search that would be excluded under the exclusionary rule, and thus it
is unnecessary to analyze that claim.

                                                        - 18 -
Case No. 22-1082, United States v. Pointer


appears to use the wrong standard for this search in his briefs: he writes that “law enforcement

lacked reasonable suspicion to believe that he was armed and dangerous” and that his “actions did

not generate the requisite reasonable suspicion required for law enforcement to perform a search

of his person and vehicle.” Appellant’s Br. at 34. This sounds similar to the standard for a Terry

frisk. See Terry v. Ohio, 392 U.S. 1, 27 (1968) (an officer may conduct a reasonable search for

weapons “where he has reason to believe that he is dealing with an armed and dangerous

individual” and he reasonably believes that “his safety or that of others [is] in danger”). However,

the proper standard is whether there was probable cause to believe that the vehicle contained

evidence of a crime.

        Based on the evidence known to the officers as a collective at the time,8 there was probable

cause to believe that Pointer’s car contained evidence of illegal drug activity. At the time of the

search, the police were already aware of several facts linking Pointer to drug activity that have

already been described, including the 2017 investigation into Pointer9 (involving Pointer’s

participation in controlled buys, and the drugs found on his person during the 2017 traffic stop)

and the four controlled drug buys Pointer participated in between July and September 2019. They

also became aware of more facts supporting probable cause when effecting the stop, including

(1) Pointer’s erratic driving; (2) the sight of marijuana in the car and the smell of burnt marijuana

emanating from the car, see United States v. Brooks, 987 F.3d 593, 599 (6th Cir. 2021) (officers

have probable cause to search a vehicle when they “detect the odor of illegal marijuana coming



8
  Probable cause is determined by the collective knowledge of the police working together at the time of the search.
See United States v. Duval, 742 F.3d 246, 253 (6th Cir. 2014) (“[T]he collective knowledge of agents working as a
team is to be considered together in determining probable cause.” (quoting United States v. Woods, 544 F.2d 242, 259-
60 (6th Cir. 1976))).
9
  The police department that stopped Pointer during the November 2019 traffic stop was aware of the 2017
investigation.

                                                       - 19 -
Case No. 22-1082, United States v. Pointer


from the vehicle”);10 (3) the large wad of cash on Pointer’s person, see United States v. Real Prop.

10338 Marcy Rd. Nw., Canal Winchester, Ohio, 938 F.3d 802, 810 (6th Cir. 2019) (citation

omitted) (“Carrying large amounts of cash . . . may be ‘strong evidence of some relationship with

illegal drugs.’”); and (4) the positive indication from the drug-alert dog, see United States v.

Howard, 621 F.3d 433, 447 (6th Cir. 2010) (positive indication from drug-alert dog can establish

probable cause for the presence of drugs).

         Altogether, all of the facts known to the officers at the time constituted a “fair probability”

that Pointer’s vehicle would contain evidence of a drug crime. Reed, 993 F.3d at 447. We therefore

uphold the district court’s denial of Pointer’s motion to suppress the evidence found in the search

of his vehicle.

     3. Pointer’s Sentence

         Finally, Pointer challenges his sentence as procedurally and substantively unreasonable.

This Court reviews criminal sentences for procedural and substantive reasonableness under an

abuse of discretion standard. United States v. Sears, 32 F.4th 569, 573 (6th Cir. 2022). We review

a district court’s legal determinations concerning the Sentencing Guidelines de novo and the

court’s factual findings in that regard for clear error. United States v. Bailey, 931 F.3d 558, 562

(6th Cir. 2019). We address—and reject—Pointer’s procedural and substantive arguments

separately.




10
   While Michigan has legalized the possession of marijuana, it is still illegal under Michigan law to drive a vehicle
after consuming the drug. See Mich. Comp. Laws § 257.625(8); see also id. § 333.27954(1)(a) (the Michigan
Regulation and Taxation of Marihuana Act, which legalized marijuana in the state with limitations, does not authorize
“operating, navigating, or being in physical control of any motor vehicle, aircraft, snowmobile, off-road recreational
vehicle, or motorboat while under the influence of marihuana.”). Thus, the smell of marijuana (and the sight of it in a
vehicle) can still, logically, support probable cause to believe that a crime has been committed and that the vehicle
contains evidence of that crime.

                                                        - 20 -
Case No. 22-1082, United States v. Pointer


              a. Procedural Unreasonableness

       Procedural unreasonableness in sentencing may arise from the district court improperly

calculating the guidelines, treating the guidelines as mandatory, failing to properly consider the

sentencing factors in 18 U.S.C. § 3553(a), considering impermissible factors, choosing a sentence

due to clearly erroneous facts, or failing to sufficiently explain why the particular sentence was

chosen. United States v. Rayyan, 885 F.3d 436, 440 (6th Cir. 2018).

       Pointer alleges that his sentence was procedurally unreasonable because the district court,

over his objection, applied the “drug-house” enhancement to his sentence. Under U.S.S.G. Section

2D1.1(b)(12), a defendant’s offense level is increased two levels if “the defendant maintained a

premises for the purpose of manufacturing or distributing a controlled substance.” The

enhancement “applies to anyone who (1) knowingly (2) opens or maintains any place (3) for the

purpose of manufacturing or distributing a controlled substance,” and the residence need only

“play[] a significant part” in drug activity. United States v. Johnson, 737 F.3d 444, 447 & 449 (6th

Cir. 2013).

       There is sufficient evidence in the record to support applying the drug-house enhancement

to Pointer. Pointer paid the Xfinity bill for the apartment, kept personal belongings there, parked

in the apartment’s parking space, had the key to the apartment, and received mail there, indicating

that he maintained the premises even if he was not on the lease. And a large amount of cash, drugs,

and drug-dealing/drug-manufacturing paraphernalia was found inside the Woodruff Apartment.

See Johnson, 737 F.3d at 447–48 (“[T]he more characteristics of a business that are present in the

home—such as tools of the trade . . . the more likely it is that the property is being used for the

purpose of [prohibited] drug activities.” (quoting United States v. Verners, 53 F.3d 291, 296–97

(10th Cir. 1995)) (quotation marks omitted)). There was little else in the apartment to signify that


                                               - 21 -
Case No. 22-1082, United States v. Pointer


it was used as anything other than a base for drug operations; the two bedrooms contained between

them one mattress and some shoes and clothes in one closet, and there were few furnishings, food

or dishes. The apartment was not Pointer or Garner’s primary residence, and Pointer has not

provided a specific reason for his use of the Woodruff Apartment. Further, there is circumstantial

evidence, described above, that Pointer used the apartment to manufacture drugs for controlled

buys in 2017. These facts support a drug-house enhancement. We therefore hold that the district

court did not err in applying the enhancement.11

             b. Substantive Unreasonableness

         A sentence is substantively unreasonable where its length fails to conform with the goal of

§ 3553(a) “to impose a sentence that is sufficient but not greater than necessary to serve the

purposes of sentencing”—i.e., where the district court weighs the § 3553(a) factors incorrectly or

fails to consider certain factors. Sears, 32 F.4th at 573. As stated above, we review the substantive

reasonableness of a sentence under an abuse of discretion standard. Id. We may presume that a

sentence that falls within the guidelines range is substantively reasonable. United States v. Bailey,

27 F.4th 1210, 1215 (6th Cir. 2022) (citation omitted).

         Pointer’s argument regarding substantive reasonableness is not very clear or developed. He

appears to argue that the sentence was “far in excess of what would be necessary to serve the

purposes of 18 U.S.C. § 3553(a),” and that the district court placed too much weight on his career




11
  Because we hold that the district court did not err, we need not analyze in full whether any error was harmless.
However, any potential error was likely harmless, because, as Pointer concedes, the career offender enhancement
applied by the district court automatically set his offense level at 37. Thus, his offense level would have been the same
whether the drug-house enhancement had been applied or not. See United States v. Castro, 960 F.3d 857, 867 (6th
Cir. 2020) (“[E]ven without the obstruction enhancement, [the defendant’s] offense level would have been 43 (the
maximum under the Sentencing Guidelines). . . . Accordingly, even if the district court erred in applying the
enhancement, that error would not have affected [the defendant’s] offense level or Guideline range and was therefore
harmless.”).

                                                         - 22 -
Case No. 22-1082, United States v. Pointer


offender status, because Pointer’s age (forty-seven) means he will “age out” of crime long before

he is released. See Appellant’s Br. at 38.

       The district court in this case applied the career offender enhancement—which Pointer did

not object to—bringing his offense level automatically to 37 and yielding a guidelines range of

360 months to life. The district court chose to sentence Pointer to 360 months, the bottom of his

guidelines range. In doing so, the district court thoughtfully considered the § 3553(a) factors. The

district court noted that the guidelines are advisory, and that it must impose a sentence “that’s

sufficient but not greater than necessary to comply with 3553(a).” R. 144 at PID 1849. The court

discussed the substantial amount of drugs that Pointer was involved in and the harm he caused to

his community; his continued participation in the drug trade, even after the earlier investigation of

him turned up drugs; Pointer’s stable upbringing, drug abuse, drug-related criminal history

stretching back almost thirty years, and failure to remain gainfully employed; the length of

sentences given to similar defendants; the possibility of educational and vocational training as well

as substance abuse treatment; and Pointer’s resistance to rehabilitation despite cycling through

incarceration, parole, and probation. Finally, the district court noted and rejected Pointer’s

argument that he deserved a shorter sentence because he was likely to age out of crime, noting that

he had been very difficult to deter for many years.

       Based on this detailed discussion, it is hard to argue that the district court abused its

discretion in weighing and applying the § 3553(a) factors. There may be, as Pointer points to,

evidence suggesting that offenders age out of crime, and it may be that some policy factors support

(and trends demonstrate) lower sentences for non-violent career offenders. But the district court

was entitled to look at Pointer’s specific history and circumstances and make a judgment call about

Pointer’s propensity to reoffend, the harm he caused to the community, and the danger he continues


                                               - 23 -
Case No. 22-1082, United States v. Pointer


to pose, even if he was not violent. Cf. United States v. Miller, 665 F.3d 114, 122 (5th Cir. 2011)

(responding to the defendant’s argument that “district courts in over 600 cases concluded that the

advisory guideline range for child pornography offenses was greater than necessary to meet

§3553(a)’s sentencing goals” by stating that “appellate courts are not tasked with applying

statistical analyses to assess the reasonableness of a particular sentence in a particular case. Nor

are district courts. While sentences imposed by other courts may be a consideration for a district

court, such information does not set a median, floor, or ceiling”); United States v. McKnight, 807

F. App’x 421, 423 (6th Cir. 2020) (“[The defendant] also asserts that there is an ‘overarching trend’

of district courts imposing sentences below the guidelines range in child pornography cases. But

‘the fact that a district court may disagree with a Guideline for policy reasons and may reject the

Guidelines range because of that disagreement does not mean that the court must disagree with

that Guideline or that it must reject the Guidelines range if it disagrees.’” (quoting United States v.

Brooks, 628 F.3d 791, 800 (6th Cir. 2011))). Because Pointer has failed to make the necessary

showing to rebut the presumption of reasonableness afforded his within-guidelines sentence, we

hold that the district court did not abuse its discretion and that the sentence was not substantively

unreasonable.

                                        V. CONCLUSION

       In sum, we AFFIRM the judgment and the sentence of the district court in full.




                                                - 24 -